Per Curiam:
Relator’s motion for leave to file petition for mandamus herein is denied, because it appears that the Commissioner of the General Land Office had previously issued a patent to the land described in said petition, and that the issuance of such patent is an effective bar to the issuance of a mandamus by this Court to compel the Land Commissioner to award or to lease *62to some other person the land covered by the patent. Caples v. Walker, Land Commissioner, et al., 122 Texas 285, 58 S. W. (2d) 17; see also Caples v. Cole, 129 Texas 370, 102 S. W. (2d) 173, 104 S. W. (2d) 3.
Opinion delivered July 14, 1937.